Citation Nr: 1046451	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-23 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
posttraumatic stress disorder (PTSD) with depression and 
agoraphobia (formerly rated as major depressive disorder).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to July 1980 and 
from October 1984 to December 2006. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by the 
RO.

The Veteran's appeal originally included the issue of entitlement 
to service connection for degenerative joint disease of the 
lumbar and cervical spine.  During the pendency of the appeal, 
the RO, in a June 2008 decision, granted service connection for 
these disabilities and assigned 20 percent evaluations, 
respectively, effective on January 1, 2007, the day following the 
Veteran's separation from active military service.  Therefore, 
his appeal concerning these issues of service connection for 
degenerative joint disease of the lumbar and cervical spine has 
been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In a May 2008 statement, the Veteran reported that he had been 
receiving treatment for his psychiatric disability at the Ventnor 
Vet Center from psychologist S.L.M since 2008.  He repeated this 
contention in his January 2009 application for a total rating 
based on individual unemployability (TDIU) and in a February 2009 
statement.  Any VA medical records that are not in the claims 
file are nevertheless considered part of the record on appeal 
since they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the Board's 
adjudication of the Veteran's claim in this regard, the RO should 
obtain any existing VA medical treatment records not of record, 
particularly any such records from the Ventnor Vet Center.  See 
Bell supra; see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").

To that end, the Board notes that regulations provide that VA 
will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, such as the VA.  
Such efforts to obtain records from a Federal department or 
agency, such as VA will end only if concluded that the records 
sought do not exist or that further efforts to obtain the records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO is 
unable to obtain any of the above records, or after continued 
efforts to obtain any of the above records it is concluded that 
it is reasonably certain that they do not exist or further 
efforts to obtain them would be futile, the Veteran should be 
notified accordingly.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his PTSD, to 
specifically include the Ventnor Vet 
Center.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder. All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, to specifically include 
records from the Ventnor Vet Center, a 
notation to that effect should be inserted 
in the file. The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2. After completion of all indicated 
development, the Veteran's claim of 
entitlement to a rating in excess of 70 
percent for the PTSD should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


